        



Exhibit 10.21
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 1st day of December, 2017 (the “Grant Date”) by
and between Heska Corporation (the “Company”) and Kevin Wilson (the
“Executive”).
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
Section 1.GRANT OF STOCK.
1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
1.2    Grant of Stock. The Company hereby grants to Executive an aggregate of
    45,000 shares of Restricted Stock (the “Shares”), subject to vesting as
provided in Section 2.
Section 2.    UNVESTED SHARES SUBJECT TO FORFEITURE.
2.1    Shares Subject to Forfeiture. The Shares are subject to the following
vesting restrictions:
a.    Market Price Vesting. Subject to the terms and conditions of this
Agreement, 5,625 Shares shall vest on the Market-Vesting Date following
achievement of each Market-Vesting Threshold (collectively, the "Market-Vesting
Shares"). For purposes of this Agreement, a “Market-Vesting Threshold” will be
achieved each time the 20-Day Price first equals or exceeds each of the
following thresholds achieved on or before December 1, 2024: (i) $110.00,
(ii) $125.00, and (iii) $150.00. For purposes of this Agreement, the
“Market-Vesting Date” with respect to each Market-Vesting Threshold will be the
date such Market-Vesting Threshold is first achieved; provided, that if the
Company achieves one or more Market-Vesting Thresholds on or before the first
anniversary of the Grant Date (the “First Anniversary”), the Market-Vesting Date
for the Shares that would otherwise then vest shall instead be the First
Anniversary. For purposes of this Agreement, the "20-Day Price" shall mean, with
respect to any date, the average of the closing prices per share of the
Company's Common Stock for the 20 trading days ending on such date (inclusive)
on the NASDAQ Stock Market, or if the Shares are not traded on the NASDAQ Stock
Market, the average of the high bid and low asked prices on such trading days
quoted on the NASDAQ OTC Bulletin Board or by the National Quotation Bureau,
Inc., or a comparable service as determined in the discretion of the Committee
(as applicable, the “Closing Price”). In the event of a stock split, stock
dividend or reverse stock split affecting the Shares, the Committee shall adjust
the Market-Vesting Thresholds to appropriately reflect such event.


-1-

--------------------------------------------------------------------------------




b.    Operating Income Vesting. Subject to the terms and conditions of this
Agreement, 9,375 Shares shall vest on the Income-Vesting Date following
achievement of each Income-Vesting Threshold (collectively, the "Income-Vesting
Shares"). For purposes of this Agreement, an “Income-Vesting Threshold” will be
achieved on each Reporting Date that the Company's Operating Income for the
preceding fiscal year first equals or exceeds each of the following thresholds
for fiscal years through and including 2024: (i) $25,000,000 (ii)  $30,000,000
and (iii) $35,000,000 (collectively, the "Income-Vesting Shares"). For purposes
of this Agreement, the “Income-Vesting Date” will be (1) with respect to each
Income-Vesting Threshold achieved on or before the Reporting Date in 2022, the
earlier of (i) the third anniversary of the date such Income-Vesting Threshold
is first achieved and (ii) the Reporting Date in 2022 and (2) with respect to
each Income-Vesting Threshold achieved after the Reporting Date in 2022, the
Reporting Date for such achievement. (The Income-Vesting Dates, together with
the Market-Vesting Dates, are sometimes referred to herein as the “Vesting
Dates”.) For purposes of this Agreement, "Reporting Date" means the date in each
fiscal year that the Company's independent public accountants issue their
Financial Report on the Company's financial statements for the preceding fiscal
year (each, a "Financial Report). For purposes of this Agreement, "Operating
Income" means for any fiscal year, the following, determined on a consolidated
basis in accordance with generally-accepted accounting principles for the
Company and its subsidiaries, based on the Financial Report for such year:
(x) consolidated net income plus (y) the sum of the following, without
duplication, to the extent deducted in determining such consolidated net income:
(i) income and franchise tax expense and (ii) interest and other expense (net).
Notwithstanding any provision of this Agreement to the contrary, all
Income-Vesting Shares that do not vest pursuant to this paragraph on or before
March 31, 2025 will be forfeited.
c.    Financial Statement Restatement. Notwithstanding any provision of this
Agreement to the contrary, the Shares shall be subject to the terms and
conditions of this Section in the event that the Company issues a restatement of
its audited financial statements (a "Restatement") after any portion of the
Shares has vested. If (i) any portion of the Shares vests based on achievement
of an Income-Vesting Threshold and within 3 years thereafter the Company issues
a Restatement affecting Operating Income for the corresponding fiscal year such
that the Income-Vesting Threshold would not have been met, then the
corresponding portions of the Shares shall be deemed not to have vested, and
(ii) any portion of the Shares vests based on achievement of a Market-Vesting
Threshold and within 3 years thereafter the Company issues a Restatement, and
the Committee determines in its good faith discretion, based on a reasonable
estimate of the effect of the Restatement, that there is a reasonable likelihood
that a Market-Vesting Threshold would not have occurred if the results reported
in the Restatement had been reported initially, then the corresponding portions
of the Shares shall be deemed not to have vested. If any portion of the Shares
is deemed not to have vested pursuant to the foregoing sentence (an "Unearned
Grant"), then Executive shall either (x) promptly return the Shares comprising
the Unearned Grant to the Company or (y) if Executive has sold such Shares, pay
to the Company within one (1) year from the date of the corresponding
Restatement an amount equal to the proceeds Executive received from any sale of
such Shares not returned by Executive pursuant to the foregoing clause (x). For
the avoidance of doubt, if any portion of the Shares is deemed not to have
vested as a result of a Restatement in accordance with this paragraph, such


-2-

--------------------------------------------------------------------------------




unvested portion will remain eligible for vesting on the terms and conditions of
this Agreement for the remainder of the vesting periods set forth herein. In
addition to the foregoing, Executive's compensation and equity awards shall
remain subject to any applicable law (including without limitation Section 302
of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act) or regulation
in effect from time to time.
d.    If, at any time, Executive's employment is terminated by the Company
without Cause (as defined below) or by Executive for Good Reason (as defined
below), and the termination is not In Connection with a Change of Control (as
defined below), all further vesting of the Shares will terminate immediately;
provided, that if, within one (1) year after any such termination, (A) the
Company achieves one or more Market-Vesting Thresholds or (B)  a Reporting Date
occurs on which the Company achieves one or more Income-Vesting Thresholds, then
any Shares that would otherwise have vested by virtue of such achievement, if
such termination had not occurred and Executive had served through the
corresponding Vesting Date under this Agreement, shall be deemed to vest on such
Vesting Date.
e.    In the event of a Change of Control (as defined below), any remaining
unvested Shares will vest. If, at any time, Executive’s employment is terminated
by the Company without Cause or by Executive for Good Reason, and the
termination is In Connection with a Change of Control, then any remaining
unvested Shares will vest.
f.    If Executive’s employment is terminated at least one (1) year following
the Grant Date due to Executive’s death or Disability (as defined below), any
remaining unvested Shares will vest.
g.    Except as otherwise expressly provided in this Section 2.1, in the event
that Executive’s employment with the Company is terminated prior to the vesting
of all Shares, Executive will forfeit all right to any unvested Shares.
2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
Section 3.    STOCKHOLDER RIGHTS
3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
3.2    Exercise of Stockholder Rights. Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers


-3-

--------------------------------------------------------------------------------




and privileges of a holder of Common Stock with respect to such Shares, except
as set forth in this Agreement and the Plan.
3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
Section 4.    RESPONSIBILITY FOR TAXES.
4.1    Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
4.2    Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of Executive’s withholding or income
tax obligations by having the Company withhold all or a portion of the Shares
that otherwise would be issued to Executive on vesting.
Section 5.    MISCELLANEOUS.
5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive’s service in any
capacity.
5.2    Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
5.3    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


-4-

--------------------------------------------------------------------------------




5.4    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado as applied to contracts
between Colorado residents to be wholly performed within the State of Colorado.
5.6    Definitions.    
a.    Cause. For purposes of this Agreement, "Cause" shall mean the occurrence
of one or more of the following: (i) conviction of, or entry of a plea of nolo
contendere to, any felony crime (including one involving moral turpitude), or
any crime which reflects so negatively on Heska to be detrimental to Heska's
image or interests, or any act of fraud or dishonesty that has such negative
reflection upon Heska; (ii) the repeated commitment of insubordination or
refusal to comply with any reasonable request of the Board related to the scope
or performance of Executive's duties; (iii) possession of any illegal drug on
Heska premises or being under the influence of illegal drugs or abusing
prescription drugs or alcohol while on Heska business, attending Heska-sponsored
functions, or on Heska premises; (iv) the gross misconduct or gross negligence
in the performance of Executive's responsibilities which, based upon good faith
and reasonable factual investigation of the Board, demonstrates Executive's
unfitness to serve; (v) material breach of Executive's obligations under this
Agreement; or (vi) material breach of any fiduciary duty of Executive to Heska,
which results in material damage to Heska or its business; provided, however,
that if any occurrence under subsections (ii), (iv), (v), and (vi) may be cured,
Heska will provide notice to Executive describing the nature of such event and
Executive will thereafter have thirty (30) days to cure such event, and if such
event is cured with that 30-day period, then grounds will no longer exist for
terminating Executive's employment for Cause.
b.    Change of Control. For purposes of this Agreement, "Change of Control"
means (i) a sale of all or substantially all of Heska's assets, (ii) any merger,
consolidation, or other business combination transaction of Heska with or into
another corporation, entity, or person, other than a transaction in which the
holders of at least a majority of the shares of voting capital stock of Heska
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Heska (or the
surviving entity) outstanding immediately after such transaction, (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of Heska, (iv) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees cease to
constitute a majority of the Board, or (v) a dissolution or liquidation of
Heska.
c.    Disability. For purposes of this Agreement, "Disability" shall mean that,
by reason of any medically determinable physical or mental impairment that can
be expected to


-5-

--------------------------------------------------------------------------------




result in death or can be expected to last for a continuous period of not less
than twelve (12) months, the Executive either (i) is unable to perform the
business and professional services in the performance of Executive's duties,
consistent with Executive's position within Heska, as prior reasonably assigned
to Executive by the Board, or (ii) is receiving income replacement benefits for
a period of not less than three (3) months under an accident and health plan
covering Heska employees.
d.    Good Reason.
i.For purposes of this Agreement, "Good Reason" means the occurrence of any of
the following without Executive's express written consent:
A.Executive's authority with Heska is, or Executive's duties or responsibilities
as President and Chief Executive Officer are, materially diminished relative to
Executive's authority, duties, and responsibilities as in effect immediately
prior to such change;
B.a material diminution in Executive's Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of Heska by the
same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
C.a material change in the geographic location of Executive's principal place of
employment such that the new location results in a commute for Executive that is
both (A) longer than Executive's commute prior to the relocation and (B) greater
than fifty (50) road miles each way from Executive's home in the Beaver Creek,
Colorado area;
D.any material breach by Heska of any provision of this Agreement; and
E.any acquiring company fails to assume or be bound by the terms of this
Agreement In Connection with a Change of Control.
i.The aforementioned occurrences shall not be deemed Good Reason unless
Executive gives Heska written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such notice.
An event of Good Reason shall occur automatically at the expiration of such
30-day period if the relevant condition remains uncured at such time.
e.    In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive's employment with Heska is "In Connection with a Change
of Control" if Executive's employment is terminated without Cause or for Good
Reason during the period beginning three (3) months prior to a Change of Control
and ending twenty-four (24) months following a Change of Control.


-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


HESKA CORPORATION
EXECUTIVE                             a Delaware corporation






By:                     
Title:                     
Address                 
                







Attachment 1

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto   ( ) shares of the Common Stock of Heska Corporation, standing in my name
on the books of said corporation represented by Certificate No. herewith and do
hereby irrevocably constitute and appoint     
to transfer said stock on the books of the within-named corporation with full
power of substitution in the premises.


Dated: , 20 .
Signature:                 


                                                 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 20__.






Instruction:
Please do not fill in any blanks other than the signature line.













-7-